DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,7-10, 13-15, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song).
Regarding claim 1, Kang discloses a semiconductor package comprising: a first semiconductor chip (Fig. 17, 200; ¶112) comprising a first through-electrode (Fig. 17, 230; ¶83) and a first upper connection pad (Fig. 17, 242; ¶69)  connected to the first through-electrode and on an upper surface of the first semiconductor chip, the first upper connection pad (Fig. 17, 242; ¶69) comprising a lower surface facing the upper surface of the first semiconductor chip (Fig. 17, 200; ¶112), an upper surface opposite the lower surface of the first upper connection pad, and a side surface (Fig. 17, lateral 242; ¶69) connecting the lower surface and the upper surface of the first upper connection pad; a second semiconductor chip (Fig. 17, 100; ¶112) on the first semiconductor chip and comprising a second lower connection pad (Fig. 17, 170; ¶62)  on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a connection bump (Fig. 17, 244; ¶70) between the first semiconductor chip and the second semiconductor chip and connected to the first upper connection pad and the second lower connection pad; a first insulating layer (Fig. 17, 310; ¶80) between the first semiconductor chip and the second semiconductor chip, wherein the first upper connection pad, the connection bump, and the second lower connection pad are in the first insulating layer; but is silent on and a second insulating layer extending between the first semiconductor chip and the first insulating layer and extending on the upper surface of the first semiconductor chip, the side surface of the first upper connection pad, and a portion of a side surface of the connection bump, wherein the portion of the side surface of the connection bump is a second portion of the side surface of the connection bump, the side surface of the connection bump consists of a first portion and the second portion, the first portion contacts the second lower connection pad, and the second portion is between the first upper connection pad and the first portion, and wherein the second insulating layer is in contact with the upper surface of the first semiconductor chip and the second portion of the side surface of the connection bump, and the second insulating layer is absent from the first portion of the side surface of the connection bump.
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Song discloses a connection structure where a second insulating layer (Fig. 11, 250b; ¶89) extending between a first chip (Fig. 11,220; ¶89) and the first insulating layer (Fig. 11, 260b; ¶75) and extending on the first chip (Fig. 11, 220; ¶89), a side surface of the first upper connection pad (Fig. 11, top side 226; ¶88), and a portion of a side surface of the connection bump (Fig. 11, 230b; ¶88), wherein the portion of the side surface of the connection bump is a second portion of the side surface of the connection bump, the side surface of the connection bump consists of a first portion and the second portion, the first portion contacts the second lower connection pad  (Fig. 11, 244; ¶87), and the second portion is between the first upper connection pad (Fig. 11, 226; ¶75) and the first portion, and wherein the second insulating layer (Fig. 11, 250b; ¶89) is in contact with the upper surface of the first chip and the second portion of the side surface of the connection bump, and the second insulating layer is absent from the first portion of the side surface of the connection bump.
The flux layer of Song combined with Kang would be conformal to Kang’s lateral side and a portion of the top side of the first upper connection pad.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 2, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is spaced apart from the first upper connection pad (Fig. 11, 226; ¶75 Song) by the second insulating layer. (Fig. 11, 250b; ¶89 Song) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 7, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶89 Song) is a non-conductive film, and wherein the second insulating layer is a flux. (Fig. 11, 250b; ¶89 Song)
  	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 8, Kang in view of Song discloses the semiconductor package of claim 1, wherein an upper surface of the first upper connection pad (Fig. 17, 242; ¶69 Kang)  comprises a first portion contacting the connection bump (Fig. 17, 244; ¶70 Kang) and a second portion not contacting the connection bump (portion where the bump curves), wherein a width of the upper surface of the first upper connection pad is greater than a width of the first portion of the upper surface of the first upper connection pad , and wherein the second insulating layer (Fig. 11, 250b; ¶89 Song) extends on the second portion of the upper surface of the first upper connection pad  (Fig. 11, top side 226; ¶88 Song).  
 	 Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 9, Kang in view of Song discloses the semiconductor package of claim 1, further comprising: a second lower passivation layer (Fig. 17,160; ¶62 Kang) extending on the lower surface of the second semiconductor chip (Fig. 17,100; ¶62 Kang) and a side surface and a portion of a lower surface of the second lower connection pad (Fig. 17,170; ¶62 Kang); and a vertical structure (Top portion of pad extending over the passivation layer forming a T-shape) on the second lower connection pad and the second lower passivation layer and connecting the second lower connection pad to the connection bump  (Fig. 17, 244; ¶70 Kang).  
Regarding claim 21, Kang in view of Song discloses the semiconductor package of claim 1, wherein the second insulating layer (Fig. 11, 250b; ¶89 Song) comprises a first portion (horizontal) extending on the upper surface of the first semiconductor chip  (Fig. 11,220; ¶89 Song) and a second portion (vertical) extending on the side surface of the first upper connection pad  (Fig. 17, 242; ¶69 Kang) , but is silent on and wherein the first portion and the second portion of the second insulating layer have an equal thickness (Fig. 11, clear from the drawings 250b; ¶89 Song).  
Regarding claim 22, Kang in view of Song discloses the semiconductor package of claim 1, wherein, in a cross-sectional view, the first portion of the side surface of the connection bump (Fig. 17, 244; ¶70 Kang) has a first length that is greater than a second length of the second portion of the side surface of the connection bump.
A cross section of the solder bump is a circle. In a circle the middle portion has a length greater than a portion at or leading to a top or bottom pole. 
Regarding claim 23, Kang in view of Song discloses the semiconductor package of claim 1, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is in contact with the lower surface of the second semiconductor chip (Fig. 11, 240; ¶88 Song) and the first portion of the side surface of the connection bump (Fig. 11, 230b; ¶89 Song).
In order for the first dielectric to contact the lower surface of the second semiconductor chip at least a portion of Kang’s passivation layer would be omitted. Kang’s passivation layer provides isolation between pads. The first insulation would provide the same isolation between pads as a functional equivalent. (MPEP 2144.06)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to omit the passivation layer of Kang to save on material costs, and since the dielectric feature of the first insulation layer of Song would perform the same function as Kang. 
Regarding claim 13, Kang discloses a semiconductor package comprising: a first semiconductor chip  (Fig. 17, 200; ¶112) comprising a first through-electrode (Fig. 17, 230; ¶83)  and a first upper connection pad (Fig. 17, 242; ¶69) connected to the first through-electrode and on an upper surface of the first semiconductor chip; the first upper connection pad  (Fig. 17, 242; ¶69) comprising a lower surface facing the upper surface of the first semiconductor chip (Fig. 17, 200; ¶112), an upper surface opposite the lower surface of the first upper connection pad, and a side surface  (Fig. 17, lateral side of 242; ¶69)  connecting the lower surface and the upper surface of the first upper connection pad; a second semiconductor chip (Fig. 17, 100; ¶112) on the first semiconductor chip and comprising a second lower connection pad (Fig. 17, 170; ¶62) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a connection bump (Fig. 17, 244; ¶70) between the first semiconductor chip and the second semiconductor chip and connected to the first upper connection pad and the second lower connection pad; and an insulating film  (Fig. 17, 310; ¶80) between the first semiconductor chip and the second semiconductor chip and comprising a first insulating layer  (Fig. 17, 310; ¶80) but is silent on and a second insulating layer that comprises a material different from a material of the first insulating layer, wherein the second insulating layer is a flux layer, and wherein the second insulating layer comprises a first portion extending between the first insulating layer to the upper surface of the first semiconductor chip and further comprises a second portion  extending between the first insulating layer and the side surface of the first upper connection pad, and the first and second portions have an equal thickness.
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Song discloses a second insulating layer (Fig. 11, 250b; ¶89) that comprises a material different from a material of the first insulating layer (Fig. 11, 260b; ¶75), wherein the second insulating layer is a flux layer, and wherein the second insulating layer comprises a first portion extending between the first insulating layer to the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and further comprises a second portion  extending between the first insulating layer (Fig. 11, 250b; ¶89) and a side surface of the first upper connection pad (Fig. 11, top side 226; ¶88), and the first and second portions have an equal thickness (Clear from figures).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 14, Kang in view of Song discloses the semiconductor package of claim 13, wherein the first insulating layer (Fig. 11, 260b; ¶75 Song) is a non-conductive film.
  Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips. 
Regarding claim 15, Kang in view of Song discloses the semiconductor package of claim 13, wherein the second insulating layer (Fig. 11, 250b; ¶89 Song)
 is in contact with at least a portion of the connection bump. (Fig. 11, 230b; ¶88 Song)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song) and further in view of Chuang et al. (US 20140035148 A1; Chu).
Regarding claim 11, Kang in view of Song discloses the semiconductor package of claim 1, but is silent on wherein a vertical axis crossing a center of the first upper connection pad is offset from a vertical axis crossing a center of the second lower connection pad.  
Chu discloses a bond structure for a use in a semiconductor package wherein a vertical axis crossing a center of the first upper connection pad (Fig. 4A, 210; ¶32) is offset from a vertical axis crossing a center of the second lower connection pad (Fig. 4A, 112'; ¶36).  
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have offset bonding structures to withstand bonding stress caused by thermal cycling to reduce cold joints.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song) and further in view of Jeng et al. (US 20190131241 A1; Jeng)
Regarding claim 12, Kang in view of Song discloses the semiconductor package of claim 1, further comprising: a first upper passivation layer (Fig. 17,224; ¶67 Kang) on the upper surface of the first semiconductor chip (Fig. 17,200; ¶67 Kang), …, wherein the second insulating layer extends along an upper surface of the first upper passivation layer and the side surface of the first upper connection pad.
Kang in view of Song is silent on wherein a portion of the first through-electrode is in the first upper passivation layer
Jeng discloses forming a package where a through electrodes (Fig. 1H, 116; ¶32) extend through the substrate (Fig. 1H, 112; ¶32) and a passivation layer (Fig. 1H, 118; ¶34).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the through electrode structure of Jeng for forming a contact pad and through electrode from one continuous material and reducing process steps.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song), and further in view of Wang et al. (US 20150171037 A1; Wang).
Regarding claim 16, Kang discloses a semiconductor package comprising: a first semiconductor chip (Fig. 17, 200; ¶112) comprising a plurality of first through-electrodes (Fig. 17, 230; ¶83) and a plurality of first upper connection pads(Fig. 17, 242; ¶69) that are connected to the plurality of first through-electrodes, respectively, and are on an upper surface of the first semiconductor chip; a second semiconductor chip  (Fig. 17, 100; ¶112) on the first semiconductor chip and comprising a plurality of second lower connection pads (Fig. 17, 170; ¶62) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a plurality of connection bumps (Fig. 17, 244; ¶70) that are between the first semiconductor chip and the second semiconductor chip, wherein each of the plurality of connection bumps is connected to a respective one of the plurality of first upper connection pads and a respective one of the plurality of second lower connection pads; a first insulating film (Fig. 17, 310; ¶80) between the first semiconductor chip and the second semiconductor chip and comprising a first non-conductive film layer …; and a first molding member (Fig. 42, 340 completed device; ¶225) on side surfaces of the first semiconductor chip, the second semiconductor chip, and the first insulating film, to the first semiconductor chip than the upper surface of the first upper connection pad,…
The embodiment of Fig. 42 discloses the features of Figure 17 with added packaging layers and molding. 
Kang discloses including a flux material with the first insulating layer. But is silent on how the flux material is deployed. 
Kang is silent on and a first flux layer between the first non- conductive film layer and the first semiconductor chip, and wherein the first flux layer comprises a first portion that extends on the upper surface of the first semiconductor chip and continuously extends from a side surface of a first one of the plurality of first upper connection pads to a side surface of a second one of the plurality of first upper connection pads, and the first portion of the first flux layer has a uniform thickness, wherein the first flux layer comprises a first portion continuously extending on the upper surface of the first semiconductor chip to an edge of the first semiconductor chip , and one end of the first portion of the first flux layer is exposed by a side surface of the first non- conductive film layer.
Song discloses  a first flux layer (Fig. 11, 250b; ¶89) between the first non- conductive film layer (Fig. 11, 260b; ¶75) and the first semiconductor chip, and wherein the first flux layer comprises a first portion that extends on the upper surface of the first semiconductor chip (Fig. 11, 220; ¶89) and continuously extends from a side surface of a first one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75) to a side surface of a second one of the plurality of first upper connection pads  (Fig. 11, 226; ¶75), and the first portion of the first flux layer has a uniform thickness (Clear from the figures).   
Wang (Fig. 9; ¶14-15, and 17) discloses a first semiconductor chip (100) comprising a plurality of first upper connection pads (38), and are on an upper surface of the first semiconductor chip; a second semiconductor chip (200) on the first semiconductor chip (100) and comprising a plurality of second lower connection pads (not labeled) on a lower surface of the second semiconductor chip, the lower surface of the second semiconductor chip facing the upper surface of the first semiconductor chip; a plurality of connection bumps (48) that are between the first semiconductor chip and the second semiconductor chip, a first insulating film (42 or 46 or 54) between the first semiconductor chip and the second semiconductor chip and comprising a first non-conductive film layer (54) and a first flux layer (46) between the first non- conductive film layer and the first semiconductor chip;    wherein the first flux layer (46) comprises a first portion continuously extending on the upper surface of the first semiconductor chip  (100) to an edge of the first semiconductor chip , and one end of the first portion of the first flux layer is exposed by a side surface of the first non- conductive film layer  (54).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song and Wang for adding contact stability between chips.
Regarding claim 17, Kang in view of Song, and Wang discloses the semiconductor package of claim 16, wherein the first portion of the first flux layer (Fig. 11, 250b; ¶89 Song) extends in a first direction and the first flux layer further comprises a second portion protruding from the first portion of the first flux layer, extending in a second direction on the side surface of the first one of the plurality of first upper connection pads (Fig. 17, 242; ¶69 Kang), and being in contact with the plurality of connection bumps (Fig. 11, 230b; ¶88 Song), and the first direction traverses the second direction.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips.
Regarding claim 18, Kang in view of Song and Wang discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 42,3100; ¶237 Kang), wherein the first semiconductor chip  (Fig. 42, 200; ¶112 Kang) is mounted on an upper surface of the substrate; and a second insulating film (Fig. 42, 2400; ¶230 Kang) between the substrate and the first semiconductor chip and comprising a second non-conductive film layer in a space between the substrate and the first semiconductor chip …, wherein the first molding member (Fig. 42, 5000; ¶238 Kang) extends on a side surface of the second insulating film and the upper surface of the substrate.  
Kang is silent on and a second flux layer between the second non-conductive film layer and the substrate
Song discloses a connection structure for connecting a first chip (Fig. 11,220; ¶87 Song) to a substrate (Fig. 11, 210; ¶90 Song) where a second flux layer (Fig. 11,250a; ¶89 Song) extending between a second non-conductive film layer (Fig. 11, 260a; ¶90 Song) and the substrate (Fig. 11, 210; ¶90 Song)
 	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to include the flux layer according the design of Song for adding contact stability between chips and the substrate.
 	Regarding claim 19, Kang in view of Song and Wang discloses the semiconductor package of claim 16, further comprising: a substrate (Fig. 42, 3100; ¶237 Kang), wherein the first semiconductor chip (Fig. 42, 200; ¶112 Kang) is mounted on an upper surface of the substrate; and a second molding member (Fig. 42, 340; ¶225 Kang) on the substrate and extending on a side surface of the first molding member (Fig. 42, 5000; ¶238 Kang).  
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20150102468 A1; Kang) in view of Song et al. (US 20150102468 A1; Song), and further in view of Kim et al. (US 20190206841 A1; Kim).
Regarding claim 24, Kang in view of Song discloses the semiconductor package of claim 1, but is silent on wherein the second insulating layer  comprises a portion contacting the side surface of the first upper connection pad.
Song discloses the second insulating layer (Fig. 250b; ¶89 Song) extending in a horizontal and vertical direction. At issue is the position of the upper connection pad. Song’s upper connection pad is embedded. Kang’s pad (Fig. 17, 242; ¶69 Kang) is located on the surface.  When combined the configuration of Song’s second insulating layer would contact the side surface of Kang’s pad. Kim demonstrates this feature.
Kim discloses an analogous semiconductor device where the pads (Fig. 10, 617; ¶108) are above the surface (Fig. 10, 610a; ¶109) rather than embedded; having a vertical portion of the second insulating layer (Fig. 10, 630; ¶108) contacting the lateral side surface of the pad.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the second insulating layer contact the side surface of the upper connection pad to add more stability to the pad connection.
Regarding claim 25, Kang in view of Song and Kim discloses the semiconductor package of claim 24, wherein the portion of the second insulating layer (Fig. 250b; ¶89 Song) has a uniform thickness along the side surface of the first upper connection pad (Fig. 10, 617; ¶108 Kim).
Kim discloses an analogous semiconductor device where the pads (Fig. 10, 617; ¶108) are above the surface (Fig. 10, 610a; ¶109) rather than embedded; having a vertical portion of the second insulating layer (Fig. 10, 630; ¶108) contacting the lateral side surface of the pad.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have the second insulating layer contact the side surface of the upper connection pad with uniform thickness to use less material resources during the manufacturing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816